Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 - 11, drawn to a method for contour forming in a fiber-placement system, classified in B32B41/00.
II. Claims 12 - 20, drawn to a manufacturing system, classified in B29C70/382.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case  The apparatus of Group II requires an autoclave used for applying a curing heat to the composite component where the method of group I only states that it requires applying heat. Since an autoclave is used to apply both heat and pressure the method does not require it to meet the curing heat application step and can be performed by any heating device.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
- the inventions have acquired a separate status in the art in view of their different classification
- the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with John Ignatowski of Quinn IP Law on August 24, 2022 a provisional election was made with traverse to prosecute the invention of II, claims 12 - 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1 - 11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “painting” in claim 12 is used by the claim to mean “depositing,” while the accepted meaning is “applying a liquid to a surface.” The term is indefinite because the specification does not clearly redefine the term, the definition is presumed because the specification in paragraph 54 only states paint (or deposit) and is not clear if paint and deposit are used as synonyms or merely two different methods used for placing sliced layers of tows onto the carrier. Claims 13 – 20 are rejected due to their dependency to claim 12.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 - 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 13 - 17 discloses how the layers are positioned. Claims 18 and 19 discloses how the hoop tows are disposed on the layers. Claim 20 discloses what is created with the apparatus. 
With regards to claims 13 - 17, the claims do not further limit the apparatus because it discloses characteristics of the material being worked upon. As stated in section 2115 of the MPEP "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
With regards to claims 18 and 19, it discloses how the apparatus operates, which also does not have patentable weight as per section 2114 of the MPEP,  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). 
Regarding claim 20, it only discloses the intended use of the apparatus which does not further limit the structure of the apparatus because the apparatus can be used to make parts for anything that requires composite components and not only a part of an aircraft. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 12 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feeney et al (US 2016/0298267) in view of Feng (US 2020/0061940) and Evans et al (US 2006/0048881).
With regards to claim 12, Feeney discloses a manufacturing system for contour forming in a fiber-placement system (Abstract) that comprises a pick-and-place machine configured to drape a composite component on a curved tool with the plurality of hoop tows oriented perpendicular to an axis of curvature of the curved tool (paragraphs 35, 40 and 41). Feeney fails to explicitly disclose that the manufacturing system comprises an automated fiber placement system, and an autoclave .
Feng discloses a method of contour forming in a fiber placement system (paragraph 39), in the same field of endeavor as Feeney, that comprises: 
An automated-fiber-placement system (paragraphs 30 and 56) configured to deposit a plurality of sliced layers on a stationary form to create a composite component (paragraph 37), where the plurality of sliced layers includes a plurality of tows and one or more overlap splices are formed in each of the plurality of tows (paragraph 39), where a plurality of target areas is spatially arranged to permit a slippage in the plurality of overlap splices (paragraph 39)
An autoclave configured to apply a curing heat to the composite component after the composite component has been contoured by a curved tool, where the curing heat inhibits a further slippage in the plurality of overlap splices (paragraph 44)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used Feng’s automated-fiber-placement system and autoclave in Feeney’s apparatus. The rationale being that, as stated by Feng, it reduces undesirable discrepancy in shape (paragraphs 3 and 4).
Feeney and Feng fail to explicitly disclose that the automated fiber placement system is configured to apply a layup heat to a plurality of target areas on the plurality of sliced layers during the depositing.
Evans discloses a method of forming preform structures from fiber composite material in an automated tape placement process (Abstract), in the same field of endeavor as Feeney and Feng, where Evans states that the automated fiber placement system is configured to apply a layup heat to a plurality of target areas on the plurality of sliced layers during the depositing (as seen in Figure 1, claim 1). 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have the automated fiber placement system disclosed by Feng to be configured to apply a layup heat to a plurality of target areas on the plurality of sliced layers during the depositing, as suggested by Evans. The rationale being that, as stated by Evans, in order to increase the tack of the materials local heat can be applied to locally melt the matrix material to fix the position of the ply being applied (claim 1).
With regards to claims 13 – 17, the teachings of Feeney, Feng and Evans are presented above. Claims 13 – 17 discloses limitations with regards to the material worked upon by the manufacturing system. As stated in section 2115 of the MPEP "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
With regards to claims 18 and 19, the teachings of Feeney, Feng and Evans are presented above. Claims 18 and 19 discloses how the apparatus operates, which does not have patentable weight as per section 2114 of the MPEP,  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
With regards to claim 20, the teachings of Feeney, Feng and Evans are presented above. Additionally Feeney teaches that the composite component is part of an aircraft (paragraph 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746